Citation Nr: 1714758	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-33 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to a disability rating in excess of 10 percent for a right shoulder impingement syndrome, excluding the period from September 21, 2015 through December 31, 2015.  

3.  Entitlement to disability rating in excess of 20 percent for a low back disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for service connection for sleep apnea.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to service connection service connection for anxiety.  

8.  Entitlement to service connection service connection for headaches.  

9.  Entitlement to service connection service connection for high blood pressure.  

10.  Entitlement to service connection service connection for a prostate condition.  

11.  Entitlement to service connection service connection for a left shoulder condition.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1988.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an eye disability.  

In December 2012, the Veteran requested that his case be appealed directly to the Board without a hearing.  In January 2015, the Board remanded the issue for further development.  The appeal has been returned to the Board.  

In December 2015 the Veteran submitted a Notice of Disagreement (NOD) with respect to an October 2015 rating decision that denied an increased rating for a low back disability; rating in excess of 10 percent for right shoulder impingement syndrome; and service connection for: tinnitus; sleep apnea; depression; anxiety; headaches; high blood pressure; prostate condition; and left shoulder condition.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files an NOD and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). Consequently, the issues must be remanded. 

The aforementioned rating denials from the October 2015 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have an eye disability that is the result of a disease or injury incurred or aggravated in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist  

VA's duty to notify was satisfied by June 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has satisfied its duty to assist the Veteran.  The Veteran's available service medical records (STRs) are of record.  Post-service VA records too, have been obtained.  

The Veteran was provided with a VA examination in October 2012.  As discussed in more detail below, the VA examination includes a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  An additional opinion, with the examiner's rationale, was provided to the Veteran in April 2015.  Combined together, the examination and supplemental opinion are adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

The matter was remanded in January 2015 in order to obtain an adequate supplemental opinion to allow the Board to make an informed decision regarding whether the Veteran's mild left eye condition in service had an effect on his current right eye condition.  The Board finds that there has been substantial compliance with the remand directives.  Additional treatment records have been associated with the claims file.  An opinion responsive to the directive was provided in April 2015. Additionally, the Veteran's attorney submitted a due process waiver in March 2017 indicating that the Veteran had no additional evidence to submit.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his attorney has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Applicable Law  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection for an eye condition requires: (1) evidence of a current disability; (2) evidence of an in-service occurrence or aggravation of a disease or injury; and (3) credible supporting evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (2004); See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); see Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (b).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Analysis

In this case, the Veteran claims that his eye disability was incurred in or was caused by the eye conditions that were treated during his military service.  The Veteran's STRs reflect that in December 1974, the Veteran complained of red blood-shot eyes and that it felt like something was in his upper eyelids.  He was treated for conjunctivitis in the right eye.  In September 1978, the records show that he was also treated for a condition involving both eyelids.  Subsequently, dated in October 1978, records show that the Veteran was treated for eye soreness and corneal abrasions.  The treating physician concluded that the Veteran's eye soreness and corneal abrasions were possibly "from eye rubbing."  
STRs dated in December 1978 indicate that the Veteran was seen for eye soreness.  In a December 1979 entry, doctors noted the presence of early conjunctivitis.  Additionally, an entry dated in November 1983, indicates that the Veteran was treated for left eye pain.  In a November 12, (no year specified) entry, it was reported that the Veteran was treated for a left eye irritation and was given Zincfrin eye drops.  The separation examination, dated in October 1987, clearly shows the Veteran had normal eyes with 20/20 vision, bilaterally.  

In October 2012, the Veteran was afforded a VA examination in relation to his claim.  The examination revealed normal lids, lashes, left cornea, anterior chamber and left iris.  The fundus was normal, bilaterally.  There was no visual field defect present.  The Veteran was "very" photophobic at the evaluation.  The exam also revealed conjunctiva/sclera melanosis of both eyes; right cornea temporal scaring with vascularization right iris temporally surgically missing, and right lens was Phacoemulsification, Posterior Chamber Intraocular Lens Implantation (PCIOL), while the left lens was nuclear sclerosis.  

During the examination, the Veteran reported that in June 2010 he was diagnosed with Pseudophakia from an iris mass removal.  The Veteran indicated that after surgery he developed dry eyes and had to use eye drops in both eyes, four to five times a day.  The examiner diagnosed the Veteran with irregular iris, right eye, status post (OD S/P) iris mass removal and opined that the iris mass was not caused by or related to the Veteran's corneal abrasions or conjunctivitis during service.  He further added that corneal abrasion or conjunctivitis occurs on the front surface of the eye and will not cause an iris mass inside of the eye.  

The examiner also diagnosed the Veteran with cataract of the right eye.  He opined that the cataract was not caused by or related to corneal abrasion or conjunctivitis suffered by the Veteran during active service.  He further added that corneal abrasion or conjunctivitis occurs on the front surface of the eye and will not cause a cataract inside of the eye.  

Finally, the medical examiner diagnosed the Veteran with mild bilateral dry eyes which the Veteran stated, occurred after iris mass removal/biopsy surgery, in June 2010.  The medical examiner opined that dry eyes are not caused by nor related to corneal abrasion or conjunctivitis during service.

In January 2015, the Board remanded this case to obtain a medical opinion, specifically, addressing whether the Veteran's current eye disability is attributable to documentation of a mild left eye irritation in the Veteran's service treatment records.  The examiner found that a review of the STRs noted left eye pain but nothing was visible by ophthalmoscope, per the medical records of Dr. H.  

Additionally, the examiner found that the Veteran had an irregular right iris due to iris mass removal.  The examiner opined that the iris mass not caused by or related to the Veteran's left eye pain during service.  He further opined that based on the medical records review and clinical knowledge, left eye pain will not cause an iris mass inside the right eye.  

During that same examination, the examiner found that the Veteran also had Pseudophakia right eye, cataract.  The examiner opined that the cataract was not caused by or was it related to the Veteran's left eye pain during service.  He further opined that based on the medical records review and clinical knowledge, cataract is an aging process of the lens it is not caused by eye pain.  

Finally, the examiner addressed the Veteran's mild bilateral dry eye condition that was found during the examination.  The examiner opined that dry eyes were not caused by or related to the Veteran's left eye pain during service.  He further opined that based on the medical records review, clinical knowledge and the Veteran's statement, the dry eyes condition occurred after the iris mass removal/biopsy surgery.  

Upon review of the evidence above, the Board finds that the most probative evidence of record is against a finding that the Veteran's current eye disability was caused or aggravated by his in-service eye problems.  

The Board has considered the lay statements of record.  As a lay person, the Veteran is certainly competent to describe symptoms that he experiences, to include eye pain.  See Layno, 6 Vet. App. at 470.  To the extent the Veteran contends that his current eye disability is attributable to his eye conditions treated in service, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana , 24 Vet. App. 428.  

In this case, the Board finds that the Veteran is not competent to provide an etiology opinion for his eye disability.  The ability to determine whether or not it is the result of his in-service right eye corneal abrasion is an advanced medical question outside the scope of the Veteran's competence, as it requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  

The Board finds that the most probative evidence of record is the VA medical opinions.  Although the Veteran sustained eye injuries in service, the probative evidence shows that they were isolated with no permanent negative consequences.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiners considered the Veteran's relevant in-service and post-service medical history, in-service eye injuries, diagnosis and treatment during service, and medical findings.  After consideration of the pertinent facts, the examiners explained the Veteran's current eye disorder is developmental and surgery related.  VA examiners have competently opined that the Veteran does not have an eye disability that was caused by or aggravated in service.  These opinions are the most persuasive evidence of record.  

In reaching this conclusion, the Board has considered the applicability of the "benefit of the doubt" doctrine and finds that the preponderance of the evidence is against a claim for service connection for an eye condition.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an eye disability is denied.


REMAND

In an October 2015 decision, the RO denied a disability rating in excess of 20 percent for a low back disability and an increased rating in excess of 10 percent for right shoulder impingement syndrome.  Additionally, the RO denied (in that same rating decision) service connection for the following disabilities: sleep apnea; anxiety; tinnitus; depression; anxiety; headaches; high blood pressure; prostate; and a left shoulder condition.  In December 2015, the Veteran filed a timely NOD with regard to the October 2015 rating decision.  

A February 2016 rating decision awarded him a temporary evaluation of 100 percent, effective September 21, 2015 to December 31, 2015, based on surgical or other treatment necessitating convalescence.  Effective January1, 2016, the disability rating for right shoulder impingement syndrome was assigned a 10 percent rating.  The Veteran filed a timely NOD in August 2016.  

After a timely NOD has been filed in any claim, the RO is required to issue a Statement of the Case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses: a disability rating in excess of 20 percent for a low back disability; a disability rating in excess of 10 percent for right shoulder impingement syndrome; and service connection for tinnitus, sleep apnea, depression, anxiety, headaches, high blood pressure, a prostate condition, and a left shoulder condition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


